DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 1/29/2021. Preliminary Amendment filed on 1/29/2021 has been entered. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021, 04/02/202, 07/08/2021, 09/07/2021, 11/10/2021, 12/10/2021, 01/19/2022, 02/14/2022, 03/10/2022, 03/31/2022, 05/04/202, 06/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
Analysis under 35 U.S.C. 101, Double Patenting, and 35 U.S.C. 112 have been conducted, but no issues are found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Failelson (US 20130304765 A1) in view of von Muhlen (US 20160292443 A1).

Regarding claim 1, Failelson teaches a method comprising:
retrieving a path for a folder associated with an access change, wherein the access change pertains to a user account gaining access to the folder; ([0053, 0056] FIG. 2: The file system 12 has a root folder or root directory 40, control of which is limited to a high level administrator 42 (VP IT), who could be the head of the organization's information technology department. A data owner 62 has administrative responsibility for the base folder 46 and its subsidiary folder 54. In this example, the data owner 62 is the organization's vice president for human resources (VP HR). His management approach delegates responsibility to a greater extent than that of the data owner 56. The data owner 62 has appointed authorizers 64, 66. The authorizer 64 has direct responsibility for the base folder 46. The authorizer 66 is responsible for the folder 54.) Here “appointing authorizers 64, 66. The authorizer 64 has direct responsibility for the base folder 46. The authorizer 66 is responsible for the folder 54” is the “access change pertains to a user account [64, 66] gaining access to the folder [46, 54]”; and “roof directory 40, base folder 46 contains one subsidiary folder 54” in ¶54 is the “path for folder”.
identifying access rights to a superordinate folder in the path; ([0056] A data owner 62 has administrative responsibility for the base folder 46 and its subsidiary folder 54.)
determining whether the superordinate folder was accessible by the user account prior to the user account gaining access to the folder; and ([0056] A data owner 62 has administrative responsibility for the base folder 46 and its subsidiary folder 54.) It is clear that superordinate folder [46] was NOT accessible by the user account [64] prior to the user account gaining access to the folder [delegating].
when the superordinate folder was not accessible by the user account prior to the user account gaining access to the folder, perform certain action. ([0056] A data owner 62 has administrative responsibility for the base folder 46 and its subsidiary folder 54. In this example, the data owner 62 is the organization's vice president for human resources (VP HR). His management approach delegates responsibility to a greater extent than that of the data owner 56. The data owner 62 has appointed authorizers 64, 66. The authorizer 64 has direct responsibility for the base folder 46. The authorizer 66 is responsible for the folder 54.) Here certain action being “The authorizer 64 has direct responsibility for the base folder 46. The authorizer 66 is responsible for the folder 54.”

Failelson teaches perform certain action when the superordinate folder was not accessible by the user account prior to the user account gaining access to the folder, but does not explicitly teach certain action being adding, in a traversal dictionary, a first path to the superordinate folder. This aspect of the claim is identified as a difference.

However, von Muhlen in an analogous art explicitly teaches retrieving a path for a folder; adding, in a traversal dictionary, a first path to the superordinate folder. ([0041, 0045] Each account may have a record in the account database 126. In some embodiments, a record for an individual account in the account database 126 includes the following information, or a subset or a superset thereof: Accessible namespaces {Device IDS, [namespace ID1, namespace ID2, namespace IDn]}—For each client device 102 (Device ID) linked to the account in [Device ID1, Device ID2, . . . Device IDN], a list of one of more identifiers of namespaces that the client device 102 has access to. In some embodiments, the individual account is also associated with a root namespace that is rooted to a root folder of the individual account. The list of accessible namespaces may include the root namespace, or may exclude the root namespace.) Here the “identifiers of namespaces that the client device 102 has access to” disclosed by von Muhlen is analogous to claim limitation “path for folder”, and the “root namespace” disclosed by von Muhlen is analogous to claim limitation “first path to the superordinate folder”. The “account database 126 storing accounts information” disclosed by von Muhlen is analogous to claim limitation “traversal dictionary”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “folder access management” concept of Failelson, and the “namespaces for selective content sharing” approach of von Muhlen. For this combination, the motivation would have been to replace the use of antiquated command line interface with a more natural file explorer user interface; and to access the namespace or folder from a familiar location where the user knows to access other connected resources (von Muhlen [0053, 0054]).

Regarding claim 2, Failelson in view of von Muhlen teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
wherein the adding the first path to the superordinate folder in the traversal dictionary is for an organization directory, wherein user accounts associated with the organization directory, including the user account, access content items by same respective paths in the organization directory. ([Failelson 0053] FIG. 2, which is a simplified block diagram illustrating devolution of responsibility for management of data access rights in an exemplary instance of the enterprise file system.) Here Failelson discloses details on user accounts associated with the organization directory, including the user account, access content items (¶53-¶56). FIG. 3 is a screen display produced by a folder access management application in accordance with a disclosed embodiment of the invention. In addition, von Muhlen discloses “the GUI 110 that is presented includes a user browse-able and interactive representation of the hierarchy of the namespace. This may apply to one or more of the types of namespaces described hereafter, such as but not limited to the root namespace, a shared namespace, a nested namespace, or any combination thereof” (¶53).

Regarding claim 3, Failelson in view of von Muhlen teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
wherein the traversal dictionary is stored in association with each folder in a respective path for which access to at least one folder is a traversal right, and lists a next subordinate folder for which the user account has traversal rights. ([von Muhlen 0128- 0130] FIGS. 4A-C illustrate example hierarchical data available to a particular user based on permissions. When a first user has at least exist access to a first namespace NS_1 and a second namespace NS_2, the client device of the first user can display, store and/or otherwise use the hierarchical data 400 describing the particular hierarchy from the first folder F1, including the second folder F2 and its descendants. NS_1 is shown as being mounted in another namespace rooted to and/or containing folder 402, which may be the root folder of the first user, or another folder that the first user has access to. When a second user has at least exist access to a first namespace NS_1 but not the second namespace NS_2, the client device of the second user can display, store and/or otherwise use the hierarchical data 402 describing the particular hierarchy from the first folder F1, excluding the second folder F2 and its descendants. NS_1 is shown as being mounted in another namespace rooted to and/or containing folder 412, which may be the root folder of the second user, or another folder that the second user has access to. In one embodiment, when a third user has at least exist access to the second namespace NS_2 but does not have at least view access to the first namespace NS_1, the client device of the third user can neverless display, store and/or otherwise use the portion of the hierarchical data 402 describing just the second folder F2 and its descendants. That is, the user is provided the information that folder F2 is a child of folder F1, even if the user cannot access the other contents of the first folder F1. NS_2 is shown as being mounted in another namespace rooted to and/or containing folder 422, which may the root folder of the third user, or another folder that the third user has access to.) In summary, von Muhlen discloses “Traversal Rights” and provides detailed example in ¶125- 130.

Regarding claim 4, Failelson in view of von Muhlen teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
identifying access rights to a next superordinate folder that is superordinate to the superordinate folder; ([von Muhlen 0128- 0130] FIGS. 4A-C illustrate example hierarchical data available to a particular user based on permissions. When a first user has at least exist access to a first namespace NS_1 and a second namespace NS_2, the client device of the first user can display, store and/or otherwise use the hierarchical data 400 describing the particular hierarchy from the first folder F1, including the second folder F2 and its descendants. NS_1 is shown as being mounted in another namespace rooted to and/or containing folder 402, which may be the root folder of the first user, or another folder that the first user has access to. When a second user has at least exist access to a first namespace NS_1 but not the second namespace NS_2, the client device of the second user can display, store and/or otherwise use the hierarchical data 402 describing the particular hierarchy from the first folder F1, excluding the second folder F2 and its descendants. NS_1 is shown as being mounted in another namespace rooted to and/or containing folder 412, which may be the root folder of the second user, or another folder that the second user has access to. In one embodiment, when a third user has at least exist access to the second namespace NS_2 but does not have at least view access to the first namespace NS_1, the client device of the third user can neverless display, store and/or otherwise use the portion of the hierarchical data 402 describing just the second folder F2 and its descendants. That is, the user is provided the information that folder F2 is a child of folder F1, even if the user cannot access the other contents of the first folder F1. NS_2 is shown as being mounted in another namespace rooted to and/or containing folder 422, which may the root folder of the third user, or another folder that the third user has access to.)
determining whether the next superordinate folder was accessible by the user account prior to the user account gaining access to the folder; and when the next superordinate folder was inaccessible by the user account prior to the user account gaining access to the folder, adding, in the traversal dictionary, a second path to the next superordinate folder. (This is same as claim 1, except “next superordinate folder” is used instead of “superordinate folder”. )

Regarding claim 5, Failelson in view of von Muhlen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the determining whether the superordinate folder was accessible by the user account prior to the user account gaining access to the folder includes:
determining that the user account is not listed in a restrictive access control list for the superordinate folder. ([Failelson 0009, 0031] access requests, in networked organizations having diverse access control models. Table 1 Access control list. A list of permissions attached to an object. The list specifies who or what is allowed to access the object and what operations are allowed to be performed on the object. In a typical ACL, each entry specifies a subject and an operation: for example, the entry (Alice, delete) on the ACL for file XYZ gives Alice permission to delete file XYZ.)

Regarding claims 9-13 and 17-20, the scope of the claims are similar to that of claims 1-5, respectively. Accordingly, the claims are rejected using a similar rationale.

Allowable Subject Matter
Claims 6-8 and 14-16 are objected to over prior art as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amended to overcome claim objections and rejections set forth in this office action.
The following is an examiner's statement of reasons for allowance for claims 6 and 14:

In interpreting the claim, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record.

von Muhlen (US 20160292443 A1) teaches nested namespaces for selective content sharing. In a content management system, content is stored for a plurality of users. The content includes a plurality of content items and a plurality of folders arranged in a plurality of hierarchies. A plurality of root namespaces is established. Each root namespace is rooted to a root folder of an account. A first namespace rooted to a first folder selected from the plurality of folders is established. First permissions are maintained for the first namespace, granting access to a first set of users. A request to share a second folder is received. The second folder is a child of the first folder in a particular hierarchy. A second namespace rooted to the second folder is established. Second permissions are maintained for the second namespace, granting access to a second set of users.

Failelson (US 20130304765 A1) teaches automatic folder access management, including decentralizing user data access rights control activities in networked organizations having diverse access control models and file server protocols. A folder management application enables end users of the file system to make requests for access to storage elements, either individually, or by becoming members of a user group having group access privileges. Responsibility for dealing with such requests is distributed to respective group owners and data owners, who may delegate responsibility to authorizers. The application may also consider automatically generated proposals for changes to access privileges. An automatic system continually monitors and analyzes access behavior by users who have been pre-classified into groups having common data access privileges. As the organizational structure changes, these groups are adaptively changed both in composition and in data access rights.

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole. For example, von Muhlen and Failelson in combination do not disclose all the specific arrangements and functions, such as prior to the retrieving the path for the folder, receiving a request to access the folder by the user account, within the context of the claimed invention as a whole, as recited in claims 6 and 14.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10929426 B2, "Traversal rights", by Kleinpeter, teaches provide at least read access to a user account for a folder contained within a superordinate folder to which the user account does not have access due to an access policy for the superordinate folder; determine that the user account is a member of an organization directory in which the superordinate folder is contained and has at least read access rights to the folder contained within the superordinate folder to which the user account does not have access rights to; and in response to the determination that the user account is a member of the organization directory and has at least read access rights to the folder, automatically grant a traversal right to the user account for the superordinate folder, whereby the user account can navigate through the superordinate folder in a file explorer user interface to reach the folder to which the user account has been provided at least read access, wherein the superordinate folder further comprises other content items that are visible to another user account while excluded from being shown to the user account.
US 20190207940 A1, "Cursor with last observed access state", by Kleinpeter, teaches an organization directory hosted by a synchronized content management system. The corporate directory can provide access to user accounts for all members of the organization to all content items in the organization directory on the respective file systems of the members' client devices. Members can reach any content item at the same path as other members relative to the organization directory root on their respective client device. In some embodiments novel access permissions are granted to maintain path consistency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493